Citation Nr: 1607948	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  05-36 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine superimposed degenerative disc disease, rated as 20 percent prior to May 18, 2011, and 40 percent thereafter.  

2.  Entitlement to a rating in excess of 10 percent for cervical spine superimposed degenerative disc disease.  

3.   Whether new and material evidence has been received to reopen a claim of service connection for a knee disorder and, if so, whether service connection, to include as secondary to the service-connected lumbar spine disorder, is warranted.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for vertigo, to include as secondary to tinnitus.  

7.  Entitlement to service connection for migraine headaches, to include as secondary to tinnitus and/or service-connected cervical spine superimposed degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2004 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the March 2004 rating decision, the RO continued 20 and 10 percent ratings the service-connected lumbar and cervical spine disabilities, respectively, while the November 2010 rating decision denied the other claims on appeal.  

During the course of the appeal, a September 2011 rating decision awarded an increased 40 percent rating for the service-connected lumbar spine disability, effective May 18, 2011, the date the RO determined entitlement to the increased rating was shown.  However, inasmuch as a higher rating is available for this disability prior to and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2014, the Veteran testified before the undersigned Acting Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record. 

The Board notes that, in September 2011, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing Oliver Jahizi as his attorney.  The Veteran revoked this appointment in approximately March 2013 and elected to proceed pro se.  In October 2014, the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form (VA Form 21-22) appointing the Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The reopened claim of service connection for a knee disorder, as well as the issues of service connection for vertigo and migraine headaches and entitlement to an increased rating for the service-connected lumbar and cervical spine disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final June 1982 rating decision, the RO denied service connection for a knee disorder.  

2.  Evidence added to the record since the final June 1982 rating decision is not cumulative or redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a knee disorder.

3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.

4.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The June 1982 rating decision that denied service connection for a knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence to reopen the claim of entitlement to service connection for a knee disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A.           §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a knee disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.  

Regarding the service connection claims decided herein, an April 2010 letter, sent prior to the November 2010 rating decision on appeal, notified the Veteran of the information and evidence needed to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2010 letter further advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to the service connection claims decided herein.  

Concerning the duty to assist, the Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records are associated with the record.  The Veteran has not identified any additional, outstanding records necessary for the adjudication of the claims decided herein that have not been requested or obtained.  Therefore, the Board finds all relevant and available evidence has been obtained and associated with the record. 

The Veteran has also been afforded several VA examinations in conjunction with the service connection claims being decided herein, including in July 2010 and May 2012.  Moreover, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issues decided herein, as they are based on an interview with the Veteran, a review of the record, and appropriate examinations.  The conclusions and opinions proffered by the VA examiners are also based upon all of the pertinent evidence of record, to include the statements of the Veteran, and are supported by a complete rationale based upon the evidence reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

The Veteran also offered testimony before the undersigned Acting Veterans Law Judge in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, during the October 2014 hearing, the undersigned Acting Veterans Law Judge noted the issues on appeal, which then included claims for service connection for bilateral hearing loss and tinnitus.  Also, information was solicited regarding the Veteran's in-service experiences that he alleges resulted in hearing loss, the type and onset of symptoms, and his contention that noise exposure during military service caused his bilateral hearing loss.  Furthermore, the undersigned directed questioning as to the missing element necessary to grant service connection, namely evidence of a nexus.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Notably, nothing during the hearing gave rise to the possibility that any additional, existing relevant evidence had been overlooked with respect to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his service connection claims decided herein.  
II.  Petition to Reopen and Service Connection Claims

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

B.  Petition to Reopen

The Veteran previously claimed entitlement to service connection for a knee disorder in March 1981.  Of record at the time of the June 1982 rating decision were the Veteran's service treatment records and an April 1982 VA examination report.  The RO noted that evidence of a chronic knee disorder was not demonstrated in the service medical records.  Consequently, the RO determined a chronic knee disorder was not shown by the record and, therefore, denied service connection.

In June 1982, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a knee disorder was received until April 2010, when VA received his application to reopen such claim.  Therefore, the June 1982 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a knee disorder was received prior to the expiration of the appeal period stemming from the June 1982 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
	
Evidence received since the June 1982 decision consists of VA treatment records dated through November 2010.  The Veteran also described his symptoms through the present time in several statements and during his October 2014 hearing testimony.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the March 2010 and September 2010 VA treatment notes, as well as the October 2014 hearing testimony, the Board finds that the evidence received since the June 1982 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a knee disorder was previously denied in June 1982 as the record did not indicate that the claimed condition had been clinically diagnosed.  Since such time, the Veteran has testified regarding his current knee symptoms.  Moreover, the March 2010 and September 2010 VA treatment notes indicate that the Veteran had been diagnosed with mild left medial osteoarthritis.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a knee disorder is reopened.

C.  Bilateral Hearing Loss

The Veteran is seeking service connection for hearing loss and tinnitus, which he believes are a result of his in-service noise exposure.  During the October 2014 Board hearing, the Veteran testified that he served with an artillery battalion and was constantly exposed to loud noise, including artillery fire.  He further testified that, while he was given small earplugs, he noticed hearing loss and ringing in his ears a couple of years after service.  

As an initial matter, the Board observes that the Veteran's service treatment records do not contain any complaints, treatment, or findings related to hearing loss.

Despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to acoustic trauma during service.  In this regard, his service personnel records indicate that he served with the Headquarters and Headquarters Company (HHC) 58th Signal Battalion.   As such, the Board finds the Veteran's reports of exposure to noise from artillery consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Thus, the Board acknowledges the Veteran's in-service noise exposure. 

The Board further finds that the Veteran has a current disability of bilateral hearing loss as defined by VA during the appeal period stemming from his claim.  38 C.F.R. § 3.385.  Specifically, a July 2010 VA audiological evaluation revealed such a diagnosis consistent with VA regulations.  As such, the remaining inquiry is whether there is a nexus, or link, between the Veteran's current hearing loss and his acknowledged noise exposure during his military service.

A March 2010 VA audiological evaluation reveals reflects the Veteran's reports of in-service noise exposure as an administrative clerk assigned to an artillery unit.  He reported using "foam type" hearing protection during service.  Recreational or occupational noise exposure was denied.  Following a physical examination and a review of the Veteran's claims file and medical records, the audiologist opined that the Veteran's current hearing loss was not due to or related to his service as there was normal hearing on entry and release from service.  The audiologist further reasoned that there was an absence of any significant threshold shifts observed between the two examinations during service.  The audiologist noted that the Institute of Medicine's report tilted "Noise and Military Service: Implications for Hearing Loss and Tinnitus"  had found that the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.

In a July 2012 addendum opinion, a VA audiologist opined that it was not at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or a result of an event in military service.  The audiologist reasoned that there was normal hearing at service discharge.  To the extent that this opinion does not contain a rationale, it is being afforded no probative weight.  See Nieves-Rodriguez, supra; Stefl, supra

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  While the evidence of record shows that the Veteran has current bilateral hearing loss for VA purposes, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the March 2010 VA audiologist's opinion that the Veteran's bilateral hearing loss was less likely than not related to service as his hearing was normal at service discharge, that there was no significant threshold shift during service and that the medical literature suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.  There is no contrary medical opinion is of record.

Moreover, the clinical evidence of record fails to show that bilateral hearing loss manifested until 2010, more than 32 years after service discharge.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the statements of the Veteran and his representative linking the Veteran's military service, to include noise exposure, to his current bilateral hearing loss.  In this regard, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service while the Veteran's representative is competent to report his observations regarding the Veteran's symptoms.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the Veteran is not competent to attribute his hearing loss to any instance of his military service.  He has not demonstrated that he is an expert in determining the etiology of hearing loss and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence. See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

Neither the Veteran's nor his representative's statements linking the Veteran's current hearing loss to his military service are within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, neither the Veteran nor his representative are competent to render an opinion regarding the etiology of his bilateral hearing loss and his opinion on such matter is not probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Accordingly, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

D.  Tinnitus

As noted above, the Veteran contends that he currently has is tinnitus that related to his in-service noise exposure. 

Turning first to whether the Veteran has a current disability of tinnitus, such has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition is therefore established through the Veteran's lay reports.  Moreover, VA audiological evaluations conducted in July 2010 and May 2012 reflect complaints of tinnitus.

With regard to the in-service element, service treatment records do not contain any complaints, treatment, or findings related to tinnitus.  However, as detailed above, the Veteran's reports of noise exposure from artillery was consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.   Thus, the Board acknowledges the Veteran's in-service noise exposure. 

The question that remains is whether there is a nexus, or link, between the Veteran's current tinnitus and his military service, to include noise exposure.  A July 2010 VA audiologist opined that the Veteran's tinnitus was less likely than not related to or due to military service as it was more likely related to the nonservice-connected hearing loss.  In a May 2012 addendum opinion, a VA audiologist also opined that the Veteran's tinnitus was less likely than not associated with military noise exposure as it was reported to have begun in 2000.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  While the evidence of record shows that the Veteran has current tinnitus, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the March 2010 VA audiologist's opinion that the Veteran's tinnitus was less likely than not related to service but rather was the result of his nonservice-connected hearing loss as well as the opinion of the May 2012 VA audiologist that the Veteran's tinnitus was less likely than not related to service as it was reported to begin in 2000.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion is of record.

Moreover, the clinical evidence of record fails to show that tinnitus manifested until 2010, more than 32 years after service discharge.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.        §§ 3.307, 3.309; Walker, supra.

The Board has also considered the Veteran's lay statements offered in support of his claim; however, the Board finds his statements regarding the onset of tinnitus and the continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  See Caluza, supra (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).   In this regard, the Veteran has provided conflicting reports regarding when his tinnitus began.  Specifically, the Veteran reported that his tinnitus began in 1976 in the July 2010 VA audiological examination and reported that his tinnitus began in 2000 in the May 2012 VA audiological examination.  During his October 2014 hearing, the Veteran testified that he first noticed ringing in his ears a couple of years after service.  

Additionally, the Veteran reported to a VA treatment provider in March 2010 that he had constant tinnitus in his left ear that started in 1976 or 1977.  Rucker v. Brown, 10 Vet. App. 67, 7 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F. Supp. 2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). 

Therefore, the Veteran's statements made in connection with his pending claim for VA benefits that he has experienced tinnitus during and since service are inconsistent with the other evidence of record, to include his own statements in the course of receiving treatment.  As such, the Veteran's lay assertions regarding the onset and continuity of such symptomatology are less credible and persuasive in light of the other evidence of record and are outweighed by this evidence. Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding the onset and continuity of his tinnitus to be not credible. 

In its analysis, the Board has considered the Veteran's statements linking his military service, to include noise exposure, to his current tinnitus as well as the assertions of the Veteran's representative linking the Veteran's tinnitus to his service.  In this regard, the Veteran is competent to report the tinnitus symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  In addition, the Veteran's representative is competent to report his observations regarding the Veteran's symptoms.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno, supra.  However, the Veteran is not competent to attribute his tinnitus to any instance of his military service  He has not demonstrated that he is an expert in determining the etiology of tinnitus and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson, supra.  One factor to consider is the complexity of the question to be determined.  Jandreau, supra.  The Veteran's statements linking his current tinnitus to his military service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his tinnitus and his opinion on such matter is not probative.  See Woehlaert , supra.

Accordingly, as tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for tinnitus is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a knee disorder is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regards to the Veteran's lumbar strain superimposed on degenerative disc disease and cervical strain superimposed on degenerative disc disease, he was most recently afforded a VA examination to determine its severity in May 2011.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, during his October 2014 hearing, the Veteran testified that his pain and stiffness had worsened and that he was now experiencing radiating pain into his extremities.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his lumbar strain and cervical strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed bilateral knee disorder, vertigo and headaches.

With respect to the reopened claim of service connection for a bilateral knee disorder, the Veteran has asserted that his current knee disability was incurred as a result of the same in-service injury that caused his service-connected lumbar and cervical spine disabilities.  In the alternative, the Veteran alleges that his current knee disorder was caused or aggravated by his service-connected lumbar strain.  Indeed, during the October 2014 hearing, he testified that his knee condition was also treated in service while he was receiving traction for his lumbar and cervical spine disabilities.  The Board also notes that, while a knee disability is not noted on the Veteran's September 1978 separation examination report, the associated report of medical history reflects that the Veteran reported having a trick or locked knee at the time of that examination.  As stated above, the clinical evidence of record documents a current knee disorder.  The Veteran has not been afforded a VA examination with respect to his claimed knee disability.  Therefore, on remand, such an examination with an opinion should be obtained.

With regards to the Veteran's claimed vertigo, the record establishes that he was diagnosed with benign paroxysmal positional vertigo (BPPV) in a May 2012 VA ear condition examination.  While the Veteran initially asserted that his current vertigo disability is secondary to tinnitus (for which service connection has not been awarded), there is evidence of record which suggests that his vertigo disability could have been incurred during service.  In this regard, the Veteran's September 1978 report of medical history reflects that he reported experiencing dizziness and fainting spells at separation from service.  A May 2012 VA examiner noted that the Veteran's hearing impairment with vertigo was attributable to Meniere's disease but he did not provide a medical opinion that specifically addresses whether the Veteran's current BPPV is otherwise directly related to his military service.  Therefore, on remand, such an addendum opinion should be obtained.

With regards to the Veteran's claimed migraine headaches, he contends that such are related to his service.  In the alternative, he alleges that these migraines headaches were caused or aggravated by his service-connected cervical strain.  The service treatment records document complaints and treatment for headaches in March 1977 and reports of headaches in September 1978.  A May 2012 VA examiner diagnosed the Veteran with migraine headaches and opined that it was less likely than not that the Veteran's headaches were incurred in or caused by the in-service injury, event, or illness based on September 2008 magnetic resonance imaging (MRI) scan that did not reveal any abnormality.  The examiner did not explain the significance of this finding nor did he address the documented in-service complaints of headaches.  Therefore, on remand, such an addendum opinion should be obtained.

Prior to arranging for the Veteran to undergo further examination(s), to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records which potentially bears on all the claims on appeal.  Accordingly, on remand, the AOJ should afford the Veteran another opportunity to provide private treatment records pertinent to this claim, as well as any relevant records from the VA Medical Center in West Los Angeles, California, dated from November 2010 to the present, for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from November 2010 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.	After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbar strain and cervical strain, including any associated neurological manifestations. All indicated tests and studies should be undertaken. The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct range of motion testing of the thoracolumbar and cervical spine (expressed in degrees).  The examiner should render specific findings as to whether either spinal disability there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar or cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner should state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. This should also be addressed for each year beginning in 2010 to the present.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Additionally, the examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar and/or cervical spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements. The rationale for any opinion offered should be provided.

3.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed bilateral knee disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a) Identify whether the Veteran currently has a knee disorder in either knee, or has had such a diagnosis at time during the pendency of his April 2010 claim.

b) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed knee disorder had its onset during any period of service, or is otherwise related to such periods of service.

c) If arthritis is diagnosed, the examiner should state an opinion as to whether it was chronic in service or manifested within one year of the Veteran's discharge from his honorable period of service in September 1978, i.e., by September 1979.  If so, please describe the manifestations.

d) With respect to the claimed bilateral knee disorder, was such caused OR aggravated by the Veteran's service-connected lumbar strain?

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his bilateral knee disorder.  The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current BPPV was incurred in or is otherwise related to the Veteran's service?  

In answering the foregoing, the examiner must consider all pertinent lay and medical evidence of record, including the September 1978 report of medical history which reflects the Veteran reported having dizziness and fainting spells at separation from service.  

4.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's migraine headaches were incurred in or are otherwise related to the Veteran's service?  

In answering the foregoing, the examiner must consider all pertinent lay and medical evidence of record, including the service treatment records which show the Veteran sought treatment for and complained of headaches in March 1977 and at separation from service in September 1978.  

b)  With respect to the diagnosed migraine headaches, were such caused OR aggravated by the Veteran's service-connected cervical strain?

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


